IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TIFFANY BONITA MCCALL,                 : No. 177 MAL 2018
                                       :
                   Petitioner          :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
             v.                        :
                                       :
                                       :
PENNSYLVANIA TREASURY                  :
DEPARTMENT BUREAU OF                   :
UNCLAIMED PROPERTY,                    :
                                       :
                   Respondent          :


                                  ORDER



PER CURIAM

     AND NOW, this 18th day of September, 2018, the Application to Answer

Respondent’s Response is GRANTED and the Petition for Allowance of Appeal is

DENIED.